                Case 3:18-cv-01836-RNC Document 1-1 Filed 11/08/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 173.2.34.242

ISP: Optimum Online
Physical Location: Redding, CT



Hit Date UTC           File Hash                                         Title
09/16/2018 04:11:32    7E257EBFF8E251B8C7D5B64CE6A7218C3EEF66D8          Sex And Fashion A Threeway Project

09/04/2018 05:00:17    E29D753F860FE87DDE8DBB0E09FAEDF14208095D          Deeper and Deeper

08/26/2018 05:28:48    27E955743A676CCB05D14BCFDA8FB51AFB2B2734          The Morning After

08/26/2018 05:19:23    E0F5AE588A3EB396863483FB8FD6AF8B15C29723          Cum In For An Orgy

08/26/2018 05:15:42    6328B208498C109D6EFC9A77581474694711F92B          Afternoon Rendezvous

08/26/2018 05:14:58    CB77E43971A3AD7F4E82151E70B8A2AB98B9660B          Hot Office Sex

08/26/2018 05:14:28    7F82BD81B5ABABB4B01B41EA0F35B8A93F8BC7C6 Summertime Sex

08/26/2018 05:12:18    9813E1636AC496680E1120A32C18480590EFD2B0          Threeway Strip Poker


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
CT131
